         Case 1:17-cv-00273-LAP Document 82 Filed 02/05/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LIANHUA WENG, et al.,

                   Plaintiffs,
                                              No. 17-CV-273 (LAP)
          -against-
                                                       ORDER
KUNG FU LITTLE STEAMED BUNS
RAMEN, INC., et al.,

                   Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     The parties shall appear for a teleconference on February

23, 2021 at 10:00 a.m., using the dial-in 877-402-9753, access

code: 6545179.

SO ORDERED.

Dated:    February 5, 2021
          New York, New York


                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
